Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Washington County) to review a determination of respondent Superintendent of Franklin Correctional Facility which found petitioner guilty of violating certain prison disciplinary rules.
Following a basketball game in the prison gymnasium, petitioner began to proceed to the hallway but was directed by a correction officer to go to the bleachers. Disgruntled, petitioner became verbally abusive toward the officer in the presence of numerous other inmates. As a result, he was charged in a misbehavior report with creating a disturbance, interfering with an employee and refusing a direct order. Following a tier II disciplinary hearing, petitioner was found guilty of the charges and the determination was affirmed on administrative appeal, prompting this CPLR article 78 proceeding.
The misbehavior report, together with the testimony of the correction officer who prepared it, provide substantial evidence supporting the determination of guilt (see Matter of Carrington v Goord, 20 AD3d 835, 835 [2005]; Matter of Wigfall v Goord, 16 AD3d 791, 791 [2005]). Petitioner’s contrary testimony presented a credibility issue for the Hearing Officer to resolve (see Matter of Barclay v New York State Dept. of Correctional Servs., 13 AD3d 743, 744 [2004], lv denied 4 NY3d 705 [2005]). His remaining contentions are either unpreserved for our review or insufficient to persuade us to disturb the determination at issue.
Cardona, P.J., Mercure, Peters, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.